

116 S666 IS: Helping Unleash Benefits and Services for Veterans Act of 2019
U.S. Senate
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 666IN THE SENATE OF THE UNITED STATESMarch 5, 2019Mr. Bennet (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Labor to award grants to organizations for the provision of transition
			 assistance to members and former members of the Armed Forces who are
			 separated, retired, or discharged from the Armed Forces, and spouses of
			 such members, and for other purposes.
	
 1.Short titleThis Act may be cited as the Helping Unleash Benefits and Services for Veterans Act of 2019 or the HUBS for Veterans Act of 2019. 2.Grants for provision of transition assistance to members and former members of the Armed Forces after separation, retirement, or discharge (a)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of Labor shall, in coordination with the Secretary of Veterans Affairs, carry out a program to award grants to eligible organizations for the provision of assistance to covered individuals on the transition of a member or former member of the Armed Forces from service in the Armed Forces to civilian life.
 (b)Covered individualsFor purposes of this section, a covered individual is— (1)a member of the Armed Forces who is eligible for preseparation counseling under sections 1142 and 1144 of title 10, United States Code;
 (2)a former member of the Armed Forces who is transitioning from service in the Armed Forces to civilian life; or
 (3)a spouse of a member described in paragraph (1) or a former member described in paragraph (2). (c)Duration of programThe Secretary of Labor shall carry out the program during the five-year period beginning on the date of the commencement of the program.
			(d)Grants
 (1)In generalThe Secretary of Labor shall carry out the program through the award of grants to eligible organizations for the provision of assistance described in subsection (a).
 (2)Matching funds requiredA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (g).
 (e)Eligible organizationsFor purposes of this section, an eligible organization is any nonprofit organization that the Secretary of Labor determines, in consultation with the Secretary of Veterans Affairs, is suitable for receipt of a grant under the program pursuant to receipt by the Secretary of Labor of an application submitted under subsection (f)(1).
			(f)Selection of grant recipients
 (1)ApplicationsAn organization seeking a grant under the program shall submit to the Secretary of Labor an application therefor at such time, in such manner, and containing such information and assurances as the Secretary, in consultation with the Secretary of Veterans Affairs, may require.
 (2)Priority for hubs of servicesIn awarding grants under the program, the Secretary of Labor shall give priority to an organization that provides multiple forms of services described in subsection (g).
 (g)Use of fundsThe recipient of a grant under the program shall use the grant to coordinate for covered individuals the following:
 (1)Job recruitment training, including résumé assistance and interview training. (2)Behavioral health services.
 (3)Financial services. (4)Legal assistance.
 (5)Educational supportive services. (6)Assistance with accessing benefits provided under laws administered by the Secretary of Veterans Affairs.
 (7)Non-clinical case management. (8)Entrepreneurship training.
 (9)Such other services that may be related to the assistance and services set forth in this subsection as the Secretary of Labor determines may lead directly to successful transition to civilian life.
 (h)Inclusion in Transition Assistance Program counselingThe Secretary concerned shall include in the information provided to a member of the Armed Forces during Transition Assistance Program information regarding any recipient of a grant under this section that is located in the community in which that member will reside after separation, retirement, or discharge from the Armed Forces.
 (i)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. (j)DefinitionsIn this section:
 (1)Nonprofit organizationThe term nonprofit organization is an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (2)Secretary concernedThe term Secretary concerned has the meaning given such term in section 101 of title 10, United States Code. (3)Transition Assistance ProgramThe term Transition Assistance Program means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.